Citation Nr: 0920923	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
right hand.

2.  Entitlement to service connection for frostbite of the 
left hand.

3.  Entitlement to service connection for frostbite of the 
right foot.

4.  Entitlement to service connection for frostbite of the 
left foot.

5.  Entitlement to an effective date, prior to March 31, 
2008, for the grant of service connection for coronary artery 
disease.  

6.  Entitlement to an effective date, prior to January 30, 
2006, for the grant of service connection for right knee 
degenerative joint disease.  

7.  Entitlement to an effective date, prior to January 30, 
2006, for the grant of service connection for a right knee 
meniscectomy.  

8.  Entitlement to an initial evaluation in excess of 20 
percent for a right knee meniscectomy.  

9.  Entitlement to an initial separate evaluation in excess 
of 10 percent for right knee degenerative joint disease 
associated with a right knee meniscectomy.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The Board notes that service connection for a right knee 
meniscectomy was granted in a March 2007 rating decision and 
a 10 percent disability rating was assigned.  In August 2007, 
the AOJ increased the rating to 20 percent, and assigned a 
separate 10 percent rating for right knee degenerative joint 
disease associated with the right knee meniscectomy.  The 
Board notes that since the increase to 20 percent for the 
right knee meniscectomy and the separate 10 percent 
evaluation for right knee degenerative joint disease did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The issues of entitlement to an effective date, prior to 
January 30, 2006, for the grant of service connection for a 
right knee meniscectomy and for the grant of a separate 
evaluation for right knee degenerative joint disease 
associated with the right knee meniscectomy are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residual disability of the right hand due to any in-
service cold injury is not shown.  

2.  Residual disability of the left hand due to any in-
service cold injury is not shown.  

3.  Residual disability of the right foot due to any in-
service cold injury is not shown.  

4.  Residual disability of the left foot due to any in-
service cold injury is not shown.  

5.  The Veteran did not appeal the October 2006 rating 
decision which granted service connection for hypertension 
claimed as hypertension and a heart disorder.  

6.  The next communication from the Veteran regarding a heart 
disorder was received on March 31, 2008.  

7.  Instability of the right knee approximates no more than a 
moderate degree of impairment.  

8.  Right knee flexion and extension are essentially normal.  
The Veteran does not have the functional equivalent of 
flexion limited to 30 degrees and/or extension limited to 15 
degrees.  



CONCLUSIONS OF LAW

1.  Chronic residual disability due to any cold injury to the 
right hand was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

2.  Chronic residual disability due to any cold injury to the 
left hand was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

3.  Chronic residual disability due to any cold injury to the 
right foot was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

4.  Chronic residual disability due to any cold injury to the 
left foot was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

5.  The criteria for an effective date, prior to March 31, 
2008, for the grant of service connection for coronary artery 
disease have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400(b)(2)) (2008).  

6.  The criteria for an initial rating in excess of 20 
percent for a right knee meniscectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  

7.  The criteria for an initial rating in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
February 2006 and July 2006 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In addition, the claim for an earlier effective date for 
coronary artery disease is a "downstream" issue in that the 
claim arose from the initial grant of service connection.  
Where service connection has been granted and the initial 
rating and effective date have been assigned, the claim of 
service connection has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once a veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudicative process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 7105(d) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(c), 19.29 (2008); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

The February 2006 and July 2006 letters advised the Veteran 
of the evidence and information needed to substantiate his 
claims of service connection for hypertension claimed as 
hypertension and a heart disorder, a right knee disability, 
and residuals of frostbite of the hands and feet.  The 
claimant was further advised of which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  The Board notes that 
statements of the case, dated in February 2008 and February 
2009, and a supplemental statement of the case, dated in 
October 2008, were sent to the claimant addressing the 
effective date issue.  

The Board also finds that a VA examination is not necessary 
to determine whether any frostbite residuals are related to 
the Veteran's period of honorable service, as the standards 
of the decision of the Court in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, service treatment records are negative for 
relevant findings in regard to a cold injury.  In addition, 
the Board notes that the competent and objective evidence 
does not show residuals of any cold injury, and while the 
Veteran's private doctor noted changes on the skin of the 
feet that may be indicative of an old frostbite injury, the 
opinion is equivocal, the examiner did not have benefit of 
the claims file, and no clinical findings accompanied the 
statement.  In addition, the Board notes that a December 2007 
complete foot examination showed pulses in the feet were 
normal, bilaterally, sensation testing by monofilament was 
normal.  The prongs of McLendon have not been met and the 
Board finds that there is sufficient evidence upon which to 
base a determination.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

In regard to the claim pertaining to evaluation of service-
connected right knee meniscectomy and right knee degenerative 
joint disease, the Board notes that in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection for the 
right knee disability.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's April 2007 notice of disagreement, the 
claimant took issue with the initial 10 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a statement of 
the case in August 2007 pertaining to the evaluation of both 
the right knee meniscectomy and the right knee degenerative 
joint disease associated with the right knee meniscectomy and 
a supplemental statement of the case was issued in October 
2008 which contained, in pertinent part, the relevant 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

There is no objective evidence indicating that there has been 
a material change in the service-connected right knee 
disability since the claimant was last examined in April 
2007.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The examination report 
is thorough and supported by VA treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006, July 2006 and August 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §1110 (West 2002 & Supp. 2008).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the claims pertaining to frostbite.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008) are not for application.

The Veteran asserts that he has residuals of frostbite to the 
hands and feet during service.  In October 2006, he stated 
that while unloading hydrogen bottles from a truck without 
gloves on, he sustained a cold injury to his hands and feet 
and that he has had tingling and pain in his hands and feet 
ever since that time.  

In order to establish service connection, the evidence must 
show that the Veteran has a current disability related by 
competent evidence to service.  The Board finds that service 
connection is not warranted for residuals of any cold injury 
to the hands or feet during service.  

A determination as to whether any disorder of the hands or 
feet is related to service requires competent evidence.  The 
Veteran is competent to report that he had a cold injury to 
the hands or feet during service.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  The Board finds that his opinion alone 
does not provide a sufficient basis upon which to make a 
determination.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service treatment records are negative for complaints or 
findings in regard to a cold injury to the hands or feet.  
The August 1969 separation examination report shows that the 
upper and lower extremities, including the feet, were normal.  
In addition, a September 1977 Reserve examination report 
shows that the upper and lower extremities, including the 
feet, were normal.  

In this case, the competent evidence does not establish 
chronic residual disability of any in-service cold injury to 
the hands or feet.  The Board notes that VA records, dated in 
October 2006, attribute foot dermatitis to a baker's mite, 
and a foot ulcer, parasthesia, and numbness of the feet were 
noted in association with diabetes, not a cold injury.  

In addition, while the Veteran's private doctor, in an 
October 2006 letter, noted that chronic changes on the skin 
of the feet may be related to an old frostbite injury, the 
doctor did not relate any cold injury residuals to service.  
The Board notes that a mere transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, while 
a review of the claims file is not required, See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008), a bare conclusion 
unsupported by a rationale or clinical evidence and the 
equivocal nature of the opinion diminishes the probative 
value of the opinion.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

In this case, the Board has accorded more probative value to 
a December 2007 VA complete foot examination showing that the 
Veteran had no lesions or infections, that the dorsalis pedis 
and posterior tibialis pulses were normal, bilaterally, and 
that sensation, tested by use of a 5.07 monofilament, was 
normal.  These objective clinical findings are based on 
reliable principles.  

In regard to assertions of continuity of symptomatology, the 
Board notes that while the Veteran may experience pain in his 
hands and feet, the competent evidence does not establish 
cold injury residuals of the hands or feet to service, and 
pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by competent evidence.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the Board finds that the competent evidence 
does not establish chronic residual disability of the hands 
or feet related to any in-service cold injury.  The Board 
notes that absent a current disability related by competent 
evidence to service, service connection is not warranted. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  Effective Date

Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim reopened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for coronary artery disease was 
established in an August 2008 rating decision, from March 31, 
2008.  As reflected in the December 2008 notice of 
disagreement, the Veteran essentially asserts that he is 
entitled to an effective date of January 30, 2006 for the 
grant of service connection for coronary artery disease.  

The record reflects that the AOJ granted service connection 
for hypertension, claimed as hypertension and a heart 
condition, in an October 2006 rating decision, from January 
30, 2006.  The Veteran did not appeal within one year and 
that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

In correspondence received on March 31, 2008, the Veteran 
raised the issue of a heart disorder.  He asserted that his 
claim for a heart disorder had not been adjudicated.  

The Board notes that at the time service connection for 
hypertension was granted in the October 2006 rating decision, 
the AOJ determined that the competent evidence did not 
establish a separate heart condition.  In addition, while the 
August 2008 VA examination report notes an onset of coronary 
artery disease in 2005, as noted, the Veteran did not appeal 
the October 2006 rating decision.  The Board notes that even 
assuming the claim in regard to a heart disorder was not 
adjudicated, such claim would be deemed denied due to the 
intervening adjudication granting service connection for 
hypertension.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006) (If the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.).  

The October 2006 rating decision regarding hypertension 
claimed as hypertension and a heart condition is final.  When 
a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  Thus, the claim which is on appeal in this case was 
received on March 31, 2008, the effective date assigned to 
the grant of service connection for coronary artery disease.  
Assignment of an effective date other than March 31, 2008, is 
not warranted.

In this case, the Board finds that the date of claim is 
controlling and an effective date prior to March 31, 2008 may 
not be assigned.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Court has clearly recognized that pursuant to 38 U.S.C.A. 
§ 5110, the effective date of an award shall not be earlier 
than date of receipt of application therefore.  In addition, 
a specific claim must be filed.  38 U.S.C.A. § 5101.  Both 
statutes clearly establish that an application must be filed.  
See Wells v. Principi, 3 Vet. App. 307 (1992).  Consequently, 
entitlement to an effective date, prior to March 31, 2008, 
for the grant of service connection for coronary artery 
disease is denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2008).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings at different times, based on facts 
found, will also be considered.  Hart v. Mansfield, 21 Vet 
App 505 (2007).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

This matter stems from the appeal of the 10 percent 
evaluation assigned for a right knee meniscectomy at the time 
service connection was granted in a March 2007 rating 
decision.  In August 2007, a 20 percent rating was assigned 
for the right knee meniscectomy for the entire period and an 
initial separate 10 percent rating was assigned for right 
knee degenerative joint disease associated with the right 
knee meniscectomy.  Thus, the questions are whether a rating 
in excess of 20 percent is warranted for the right knee 
meniscectomy and whether an initial rating in excess of 10 
percent for right knee degenerative joint disease is 
warranted.  The Board concludes that the right knee 
meniscectomy and associated right knee degenerative joint 
disease have not significantly changed and that uniform 
ratings are warranted.  See Fenderson v. Brown, 12 Vet. App. 
119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 
(2007).

The Veteran's right knee meniscectomy has been assigned a 20 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 pertaining to recurrent subluxation or 
lateral instability.  In addition, a separate 10 percent 
evaluation has been assigned for right knee degenerative 
joint disease associated with the right knee meniscectomy 
under Diagnostic Code 5010.  The Veteran asserts that his 
right knee symptoms are worse than reflected by the ratings 
assigned.  

In this case, the Board finds that a higher rating is not 
warranted for a right knee meniscectomy, as the competent 
evidence establishes no more than a moderate degree of 
impairment.  On VA examination in April 2007, medial/lateral 
and ligamentous instability was reported to be moderate, and 
while decreased mobility, lack of stamina, decreased strength 
and lower extremity pain were noted, such findings were 
attributed, in part, to the right knee degenerative joint 
disease and right knee degenerative joint disease has been 
separately rated.  In addition, while the report of 
examination notes that right knee symptoms have a severe 
effect on the Veteran's ability to engage in sports and 
exercise, only a moderate functional impact was noted in 
association with recreation and chores, and only a mild 
degree of functional impairment was noted in association with 
shopping and travel with no additional functional impairment 
noted in association with grooming, toileting, dressing, 
bathing and feeding.  The competent evidence does not 
establish a severe degree of impairment due to recurrent 
instability or subluxation.  Thus, a higher rating is not 
warranted under Diagnostic Code 5257.  

In regard to right knee degenerative joint disease, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  The examiners have established the presence of 
degenerative changes and some functional impairment with use.  
An evaluation in excess of 10 percent, however, is not 
warranted even if flexion and extension are separately rated.  
The Board notes that while x-ray examination of the right 
knee in April 2007 showed moderate degenerative joint 
disease, flexion was noted to be normal from 0 to 140 degrees 
and extension was noted to be normal from 0 to 90 degrees.  
These findings do not support a higher rating based on actual 
limitation of motion.  

In addition, the Board has specifically considered the 
guidance of 38 C.F.R. §§4.40, 4.45, 4.59, and Deluca v. 
Brown, 8 Vet. App. 202 (1995).  The Board does not doubt that 
the Veteran has symptoms to include pain and/or fatigue on 
motion, however, the competent evidence does not establish 
that the right knee degenerative joint disease results in the 
functional equivalent of limitation of extension to 15 
degrees or the functional equivalent of flexion to 30 
degrees.  The Board notes that the April 2007 VA examination 
report notes no abnormal weight bearing and while right knee 
symptoms were noted to have a severe affect on the Veteran's 
ability to engage in sports and exercise, no more than a 
moderate functional impact, if any, was noted in association 
with recreation, chores, shopping and travel, and no 
additional functional impairment was noted in association 
with grooming, toileting, dressing, bathing and feeding.  

The Board notes that while there was additional impairment 
with repetitive motion due to fatigue, no pain was noted, and 
no falls were noted during the previous 12 months in a 
November 2007 VA record.  In addition, on VA examination in 
August 2008, difficulty with activities and edema in the 
knees was attributed to hypertension and/or a heart disorder, 
as were severe effects on activities of daily living to 
include chores, exercise, sports shopping and recreation.  
The competent evidence does not establish that right knee 
degenerative joint disease results in the functional 
equivalent of limitation of extension to 15 degrees or the 
functional equivalent of flexion to 30 degrees, and thus, a 
higher rating is not warranted based on limitation of motion.  

The Board notes that while the April 2007 VA examination 
report reflects significant effects on occupational 
activities and that he had had to be assigned different 
duties, an August 2008 VA record notes that he had not worked 
in 11 months due to a heart disorder and blood pressure.  The 
20 percent evaluation assigned for the right knee 
meniscectomy coupled with the 10 percent rating for right 
knee degenerative joint disease contemplates impairment in 
earning capacity, including loss of time from exacerbations 
due to the service-connected right knee disability.  38 
C.F.R. § 4.1 (2008).  The Board finds that an evaluation in 
excess of 20 percent is not warranted for the right knee 
meniscectomy and a rating in excess of 10 percent is not 
warranted for right knee degenerative joint disease.  

A determination as to the degree of impairment due to the 
right knee meniscectomy and degenerative joint disease 
requires competent evidence.  The Veteran is competent to 
report his symptoms, to include pain, fatigue and 
instability.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent April 2007 VA opinion.  The report of 
examination contains objective clinical findings and the 
opinion is based on reliable principles.  

The Board notes that in determining whether a higher 
evaluation is warranted for the service-connected right knee 
disability, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  There is no competent evidence which 
relates symptoms to the semilunar cartilage, ratable under 
Diagnostic Codes 5258, 5259, and the Board notes that the 
maximum evaluation under Diagnostic Code 5259, as well as 
5263, is 10 percent.  There is no competent evidence of 
impairment of the tibia or fibula, with nonunion or malunion, 
ratable under Diagnostic Code 5262 (2008).  The Board notes 
that the April 2007 VA examination report notes no loss of 
bone and no ankylosis.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, the Board notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the AOJ 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds that the competent evidence does not establish, at any 
time, that the Veteran's service-connected right knee 
meniscus and right knee degenerative joint disease produce 
such an unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  The 
April 2007 VA examination report reflects that the Veteran is 
employed, and while an August 2008 VA record notes that he 
had not worked in 11 months, such was attributed to a heart 
disorder and blood pressure.  In addition, the April 2007 VA 
examination report notes right knee surgery only in 1969.  
The competent evidence does not establish that the Veteran 
has experienced marked interference with employment or 
periods of hospitalization that would suggest that the rating 
schedule is insufficient for determining the appropriate 
disability rating in this case.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.


ORDER

Service connection for frostbite to the right hand is denied.  

Service connection for frostbite to the left hand is denied.  

Service connection for frostbite to the right foot is denied.  

Service connection for frostbite to the left foot is denied.  

An effective date, prior to March 31, 2008, for the grant of 
service connection for coronary artery disease is denied.  

A rating in excess of 20 percent for the right medial 
meniscectomy is denied.  

A rating in excess of 10 percent for right knee degenerative 
joint disease is denied.  


REMAND

Service connection for right knee meniscectomy was granted in 
a March 2007 rating decision, from January 30, 2006.  In 
April 2007, the Veteran filed a notice of disagreement with 
the initial 10 percent evaluation assigned for the right knee 
meniscectomy.  In August 2007, the AOJ issued a rating 
decision and a statement of the case reflecting that the 
evaluation for the right meniscectomy had been increased to 
20 percent from January 30, 2006 and that service connection 
for right knee degenerative joint disease associated with the 
right knee meniscectomy had been granted and a 10 percent 
evaluation was assigned from January 30, 2006.  

In October 2007, the Veteran filed a VA Form 9 in regard to a 
higher initial evaluation for the "right knee disability."  
In addition, he stated that, "This is a claim for an 
effective date earlier than January 30, 2006, for service 
connection for my right knee."  The AOJ construed the 
statement only as disagreement with regard to right knee 
degenerative joint disease, as evidence by the issuance of a 
February 2008 statement of the case pertaining to entitlement 
to an effective date, prior to January 30, 2006, for right 
knee degenerative joint disease.  In light of the fact that 
the April 2007 notice of disagreement was filed before 
service connection for right knee degenerative joint disease 
had been established and because the Veteran's "right knee 
disability" includes a right knee meniscectomy as well as 
associated right knee degenerative joint disease, a statement 
of the case must be issued in regard to entitlement to an 
effective date, prior to January 30, 2006, for the grant of 
service connection for the right knee meniscectomy.  The 
Board notes that the filing of a notice of disagreement 
confers jurisdiction on the Board, and the next step is for 
the AOJ to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Board notes that action on the Veteran's claim of 
entitlement to an effective date, prior to January 30, 2006 
for the grant of service connection for right knee 
degenerative joint disease is inextricably intertwined with 
the claim for entitlement to an effective date, prior to 
January 30, 2006, for the grant of service connection for 
right knee meniscectomy, and thus, must also be remanded.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of 
the case in regard to the issue of 
entitlement to an effective date, prior to 
January 30, 2006, for the grant of service 
connection for a right knee meniscectomy.  

2.  In light of the above, the claims 
should be readjudcated.  If the benefits 
south on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


